The words to be considered are:
"That all the property, both real and personal, which I have willed and bequeathed to said Julia Ann Long, or which shall accrue to her under said will and testament, shall be and remain to her during her natural life and to descend to the heirs of her body, and if she, the said Julia Ann Long, should die without issue or children of her body, the said property to return to my son, Moses Long."
We are told that intention must govern. That is true, but "intention is a term of art, and signifies the meaning of the writing. Even the intention will not be allowed to violate a rule of law." Sandford v. Sandford. 106 S.C. 306,91 S.E., 295. See, also, Carr v. Porter, 1 McCord Eq., 71:
"We are no more permitted to enter into the mind of a testator to see what was passing there, than we are into the mind of any other man to ascertain his motive of action. It is from his words we are to ascertain his intention. And whenever a construction has been given by a competent tribunal to any form of words, such decision *Page 139 
has always been held as obligatory on all succeeding Judges in cases of wills, as in any other cases. Fearne, speaking of the notion that we must lay aside all precedent in the construction of wills and that every Judge must be governed by his own views of the intention of the testator, remarks, `Such a mode of construing wills, if once fully established, would open an almost unlimited power to the Judge of disposing of the property of testators, and directing the circulation of it to his own mind.' `If rules and maxims of law * * * were to ebb and flow with the taste of the Judge, or to assume that shape which in his fancy best becomes the times; if the decision of one case were not to be ruled by or depend at all upon former decisions in other cases of a like nature, I should be glad to know what person would venture to purchase an estate, without first having the judgment of a Court of Justice respecting the identical title under, which he means to purchase.'"
In Adams v. Verner, 102 S.C. 7, 86 S.E., 211, the clause for construction was:
"To my beloved daughter-in-law, Catherine H. Biemann, wife of H.D.A. Biemann, to her and the heirs of her body, by said H.D.A. Biemann, absolutely and in fee simple forever."
On page 19 of 102 S.C. on page 212 of 86 S.E., this Court says:
"In the first words of this clause, a fee conditional is given in clear and unambiguous terms. Reason and authority require that something unequivocal must be found in the subsequent words to show that testatrix did not mean what she said."
It is perfectly clear to me that the words "heirs of her body," "issue," and "children of her body" represent the same idea. The question is: Which shall it be? It is said that the word "children" is the dominant idea. There are two expressions that make a fee conditional, to wit, *Page 140 
"heirs of the body," and "issue." There is one word that makes the remaindermen take as purchasers, to wit, "children." There is nothing in the clause to show that the two words must give place to one. Freed from all technicalities, it is manifest that the purpose of the testatrix was that, after the life estate terminated, the estate should go to issue. "Children" is a dangerous word, and not to be lightly substituted. Courts must construe it to mean something else or the result is grievous. If "children" is construed to mean children, then it means children, i. e., immediate offspring, and children of predeceased children are excluded. Under the construction that "children" means "children," the children of predeceased children in their infancy and helplessness are sent adrift entirely deprived of the family estates. We must hold that the testatrix here, and, of course, in other cases, intended to deprive the children of predeceased children of all share in the property. It is well known that men have the tenderest love for their grandchildren.
The word "children" does not stand alone. The words "children of her body" were manifestly used as synonymous with "heirs of her body" or "issue." Besides the will does not purport to give anything to the "children of her body." The gift is to the "heirs of her body." The word "children" is used simply to state a condition that may arise. If "heirs of the body" are to be construed to mean "children," then in other cases, where like words are used, the property must go over to the ultimate contingent remainderman, even though there be children of predeceased children.
It seems to me that this is a fee conditional.
MR. DeVORE, Circuit Judge, concurs.